—Judgment, Supreme Court, New York County (Harold Beeler, J., at calendar calls and disqualification of counsel; Sheila Abdus-Salaam, J., at jury trial and sentence), rendered August 10, 1995, convicting defendant of two counts of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 6 years to life, unanimously affirmed.
The calendar court properly exercised its discretion when, after the case had been pending for over a year including numerous adjournments due to defendant’s retained counsel’s other engagements, the court denied defendant’s request for a further delay of many months’ duration to permit counsel to complete a Federal trial of extraordinary length, and, instead, directed defendant to proceed with substitute retained counsel (see, People v Childs, 247 AD2d 319, 324-326, lv denied 92 NY2d 849; People v Nevitt, 209 AD2d 341, lv denied 85 NY2d 865). The danger of fading memories or unavailability of witnesses (albeit police witnesses), the risk of flight by defendant, and the public interest in prompt resolution of the serious charges against this multiple violent felony offender were compelling concerns that justified interference with an established attorney-client relationship given the length of the potential delay.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues of credibility were properly placed before the jury and we find no reason to disturb its findings. Concur— Sullivan, J. P., Williams, Wallach, Rubin and Mazzarelli, JJ.